DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 was filed after the mailing date of 8/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Claim 3 recites a second global similarity calculation unit. However, neither claims 1 or 2 recite a first global similarity calculation unit. It is unclear if there is a first global similarity calculation unit.
Claim 8 recites a second neural network. However claim 1, on which claim 8 depends on, does not recite a first neural network. It is unclear if there is a first neural network.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a query image acquisition unit, a query imaging condition acquisition unit, a reference image acquisition unit, a reference imaging condition acquisition unit, a feature calculation unit, and a self-position calculation unit in claims 1, 9 and 11; a second global similarity calculation unit in claim 2; a power control unit and a power unit in claim 9 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable
interpretation, in light of the Specification, of “computer program product including programmed instructions embodied in and stored on a non-transitory computer readable medium” can comprise signals per se. See MPEP 2106.03. Examiner suggests amending claims 11 to recite “a non-transitory computer readable medium including programmed instructions” instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al (US20200401617) in view of Lee et al (US20200263994).
Regarding claim 1, Spiegel teaches an estimation device (fig. 1) comprising: 
one or more hardware processors (102 in fig. 1, para. [0117]) configured to function as: 
a query image acquisition unit that acquires an image captured by a first imaging device as a query image (405 in fig. 4, para. [0131], [0177], processor 102 receives a query image captured by camera 103 located in or on a vehicle, or carried by a person or other user; A query image 405 may be captured by any system which would benefit by recognition of a location by an image);
a query imaging condition acquisition unit that acquires a query imaging condition indicating an imaging condition of the query image (312 in fig. 3, para. [0160], [0166], The ambient condition(s) of the query image may be determined automatically, for example, based on image analysis of the query image. For example, color detection algorithms and/or other known image analysis algorithms may be used to determine the ambient condition in a query image; determining ambient conditions of a query image I); 
a reference image acquisition unit that acquires at least one reference image (403 in fig. 4, para. [0126], databases of reference image sequences and reference images); 
a reference imaging condition acquisition unit that acquires a reference imaging condition indicating the imaging condition of the reference image (para. [0126], [0131], databases of reference image sequences and reference images linked to known geolocations and/or known ambient conditions; a set of reference images, which are previously captured images linked to known ambient conditions); 
a feature calculation unit that calculates a query feature indicating a feature of the query image from the query image based on the reference imaging condition (406 in fig. 4, para. [0177], The query image 405 may be provided to the feature extractor 407 which generates a query feature map provided to a correspondence matcher 408. The correspondence matcher 408 may be implemented within a neural network 406 in order to identify correspondence between a feature map generated by the feature extractor 407 from a query image 405 to a feature map generated from a reference image), and calculates a reference feature indicating a feature of the reference image from the reference image based on the query imaging condition (404 in fig. 4, para. [0138], [0176], In another embodiment processor 102 may use the query image to update the reference image set. The query image may be added to the set of reference images such that more viewpoints and/or appearances are available for comparison, thereby updating and improving the reference set; Reference images and metadata 403 may be provided to a feature extractor 404. The feature extractor processes the reference images and generates a plurality of feature vectors); and 
a self-position calculation unit that associates the reference image with the query image based on the query feature and the reference feature (para. [0135], [0155], a process of comparing a query image to a set of reference images having known capture locations and extrapolating the location of capture of the query image from the capture location index of one or more of the closest reference images; The set of reference images may be linked to known ambient conditions, and the query image I is compared to the set of reference images to find a matching reference image).

Spiegel fails to teach using a position and a pose of a second imaging device capturing the reference image associated with the query image to calculate a self location indicating at least one of a position and a pose of the first imaging device.
However Lee teaches using a position and a pose of a second imaging device capturing a reference image (para. [0077]-[0078], [0087], The map generation processor 211 performs a generation process of a key frame configuring a key frame map that is a map for estimating the self-position of the vehicle 10; For example, the map generation processor 211 may be installed in a vehicle different from the vehicle 10, and the vehicle different from the vehicle 10 may be used to generate the key frame; the position and posture of the map generation vehicle when the reference image used for the key frame generation is captured are also referred merely to as a position and posture of the key frame) associated with a query image (S51-S53 in fig. 11) to calculate a self-location (S55 in fig. 11) indicating at least one of a position and a pose (244 in fig. 2, para. [0150], the self-position estimating section 244 estimates a position and posture of the vehicle 10) of the first imaging device (241 in fig. 2, para. [0093], The image acquisition section 241 includes for example, a camera).
Therefore taking the combined teachings of Spiegel and Lee as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Lee into the apparatus of Spiegel. The motivation to combine Lee and Spiegel would be to improve the accuracy of the self-position estimation of a moving body (para. [0012] of Lee).


Regarding claim 2, the modified invention of Spiegel teaches an estimation device wherein the self-position calculation unit calculates a first global similarity indicating a similarity between the query image and the reference image based on the query feature and the reference feature (para. [0102]-[0103] of Spiegel, degree of matching; Each match may be given a score (using the RANSAC). The score may be adjusted by the quality of the match), associates the reference image whose first global similarity is greater than a first image comparison threshold with the query image (para. [0102] of Spiegel, a threshold that may be used where there is a determination that the degree of matching is sufficient), and calculates the self-location (244 in fig. 2, para. [0150] of Lee, the self-position estimating section 244 estimates a position and posture of the vehicle 10) using the position and pose of the second imaging device capturing the reference image (para. [0077]-[0078], [0087] of Lee, The map generation processor 211 performs a generation process of a key frame configuring a key frame map that is a map for estimating the self-position of the vehicle 10; For example, the map generation processor 211 may be installed in a vehicle different from the vehicle 10, and the vehicle different from the vehicle 10 may be used to generate the key frame; the position and posture of the map generation vehicle when the reference image used for the key frame generation is captured are also referred merely to as a position and posture of the key frame) associated with the query image (S51-S53 in fig. 11 of Lee).


Regarding claim 5, the modified invention of Spiegel teaches an estimation device wherein the query imaging condition (para. [0166] of Spiegel, determining ambient conditions of a query image) and the reference imaging condition (para. [0131] of Spiegel, a set of reference images, which are previously captured images linked to known ambient conditions) include at least one of a latitude, a longitude, a date, a time, a precipitation amount, and a snowfall amount at a time of imaging (para. [0132] of Spiegel, Thus, ambient conditions may include time or location related descriptions. For example, ambient conditions may include conditions such as “summer”, “winter”, “evening”, “city center at noon”, “city center at night”, “countryside at night”, etc).


Regarding claim 8, the modified invention of Spiegel teaches an estimation device wherein the feature calculation unit is achieved by a second neural network (404 or 407 in fig. 4 of Spiegel are interpreted to be a second neural network. It is noted that neither claim 1 or claim 8 recites a function of a first neural network).


Regarding claim 9, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Spiegel teaches a power control unit that controls a power unit based on the self location (para. [0184] of Spiegel, In some embodiments the vehicle may be controlled based, in part, on the determined self-geolocation).


Regarding claim 10, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 11, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
 Asai et al (US20190220997) teaches a self-position estimation apparatus which compares feature points of an acquired image to feature points of reference images (para. [0249]).
Iimura et al (US10061324) teaches calculating self-position (105 in fig. 1) of moving body (200 in fig. 1) and extracting weather data from acquired images (col. 5 lines 15-30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663